Citation Nr: 0319266	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the left hip as secondary to service-connected 
residuals of a postoperative excision of a benign tumor from 
the third metatarsal of the right foot with bone graft. 

2.  Entitlement to an increased evaluation for the residuals 
of a postoperative excision of a benign tumor from the third 
metatarsal of the right foot with bone graft, currently rated 
20 percent disabling.

3.  Entitlement to an increased evaluation for bone graft 
donor site, left iliac crest with neuroma, currently rated 10 
percent disabling. 

4.  Entitlement to an increased evaluation for sacroiliitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Atlanta, 
Georgia for any treatment for residuals 
of a 1972 excision of a benign tumor from 
the third metatarsal of the right foot 
with bone graft, left iliac crest with 
neuroma, and sacroiliitis, from July 1996 
to the present.  Request inpatient and 
outpatient progress notes, 
hospitalization summaries, consults, and 
X-ray, nerve conduction and imaging 
studies.

2.  The record indicates that the veteran 
was treated for residuals of a 1972 
excision of a benign tumor from the third 
metatarsal of the right foot with bone 
graft, left iliac crest with neuroma, and 
sacroiliitis, by Dr. Michael F. Hatrak, 
1495 Alpharetta Highway, Suite C, 
Alpharetta, GA 30004.  Make arrangements 
to obtain complete clinical records, for 
both inpatient and outpatient treatment, 
and X-ray, nerve conduction, and imaging 
reports from this provider.
3.  After completion of items 1 and 2 to 
the extent possible, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations to show the nature and 
extent of residuals of a 1972 excision of 
a benign tumor from the third metatarsal 
of the right foot with bone graft, to 
include bone graft donor site, left iliac 
crest with neuroma, and sacroiliitis.  
The claims file with the newly associated 
records must be made available to, and be 
reviewed by, the examiner(s) prior to 
examination.  

The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies.  
If range of motion studies demonstrate 
any limitation of motion, the examiner(s) 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The examiner(s) should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner(s) should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner(s) should provide an opinion 
as to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  

Regarding X-ray studies of the left hip, 
the examiner should indicate whether 
degenerative changes of the left hip, if 
present, are proximately due to, or the 
result of, the service-connected 
postoperative excision, benign tumor from 
the third metatarsal of the right foot 
with bone graft.  The examiner(s) should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

The neurological examiner should indicate 
whether the veteran suffers from mild, 
moderate or severe incomplete paralysis 
due to his neuroma.  A complete rationale 
should be provided for any opinion given.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





